Citation Nr: 1423963	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-21 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant has established status as a claimant, seeking recognition as the surviving spouse of the Veteran, for entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the former spouse of a Veteran who served on active duty from January 1966 to December 1967.  The Veteran died in May 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.

Pursuant to the appellant's May 2011 claim for burial benefits, a July 2012 rating decision granted service connection for the cause of the Veteran's death and established basic eligibility for Dependents' Educational Assistance (based on the evidence showing that the Veteran died as a result of a service-connected disability), and an August 2012 administrative decision granted burial benefits to the appellant.  Nevertheless, for the current appeal, the initial matter remains whether the appellant qualifies as the surviving spouse of the Veteran, for purposes of establishing entitlement to DIC.


FINDING OF FACT

Following the Veteran's death in May 1998, the appellant remarried in June 2000 (at the age of 51) and is still married to her second husband; she did not file any claim for DIC benefits prior to her remarriage or at any time prior to the filing of her current claim in April 2010.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran, for purposes of establishing entitlement to DIC, have not been met.  38 U.S.C.A. §§ 101(3) and (14), 103, 1310, 1311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative (if any) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

No pre-adjudication notice letter was provided to the appellant regarding what evidence and information was necessary to substantiate a claim for DIC benefits; she was not provided with such a notice letter until July 2012 (pursuant to a separate claim for burial benefits).  However, for the current appeal, the initial matter is whether the appellant qualifies as the surviving spouse of the Veteran, for purposes of establishing entitlement to DIC.  In this regard, the Board finds that it may proceed with a decision regarding this issue based on the appellant's written statements.  Specifically, throughout the record (including in her December 2010 notice of disagreement, a May 2011 statement, and her August 2011 VA Form 9), she revealed her awareness of the governing rules and regulations pertaining to the definition of a surviving spouse and how such status determines entitlement to DIC.  The Board finds that the content of these statements demonstrates that she had actual knowledge of the fact that she would be barred from DIC entitlement due to her remarriage in June 2000 (following the Veteran's death in May 1998) at the age of 51 and the fact that she had not filed any claim for DIC benefits prior to such remarriage.  Thus, an absence of VCAA notice is not prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that any defect in notice was cured by actual knowledge on the part of the appellant).  As entitlement to DIC is being denied in the instant decision, any disability rating and effective date criteria are moot.

The appellant has had ample opportunity to respond/supplement the record.  The May 2011 statement of the case and November 2011 supplemental statement of the case explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and informed her of pertinent laws and regulations.  Furthermore, she has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All pertinent records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the appellant has established status as a claimant, seeking recognition as the surviving spouse of the Veteran, for entitlement to DIC, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Laws and Regulations

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person who was legally married to a Veteran at the time of his or her death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

A liberalizing law, effective June 9, 1998, provides that the remarriage of the surviving spouse of a Veteran shall not bar the furnishing of DIC benefits to such person as the surviving spouse of the Veteran if her remarriage has been terminated by death or divorce unless the Secretary determines that the divorce was secured through fraud or collusion.  38 U.S.C.A. § 103(d)(2)(A) (formerly 38 U.S.C.A. § 103(d)(2)); 38 C.F.R. § 3.55(a)(3).

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage of the surviving spouse of a Veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a Veteran.  Pub. L. No 108-183, 117 Stat. 2651, 2652-53 (2003)(codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended to reflect this statutory change stating that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant was born in June 1949.  The Veteran served on active duty from January 1966 to December 1967, including in the Republic of Vietnam where he was presumed to have been exposed to herbicides.

The appellant and the Veteran were married in July 1968.  Their marriage was terminated in May 1998 by his death due to cardiac dysrhythmia and atherosclerotic coronary artery disease.

Following the Veteran's death in May 1998, the appellant remarried in June 2000 (at the age of 51).  With no evidence to the contrary, the Board concludes that the appellant is still married to her second husband, and she has not contended otherwise.

The record reflects that the appellant did not file any claim for DIC benefits prior to her remarriage or at any time prior to the filing of her current claim in April 2010.

The appellant has expressed her agreement with the aforementioned facts and her understanding that she does not qualify as the surviving spouse of the Veteran under the current laws and regulations due to her remarriage prior to the age of 57.  Rather, she has argued that the current laws and regulations are flawed and unfair.  Furthermore, she has asserted that the only reason she did not file a claim for DIC benefits prior to April 2010 was that she was not aware until that date that the Veteran's cause of death (cardiac dysrhythmia and atherosclerotic coronary artery disease) would be added to the list of disabilities presumed to be service-connected in an herbicide-exposed Veteran.  [The Secretary of Veterans Affairs announced in October 2009 that ischemic heart disease (including coronary artery disease) would be added to the list of disabilities presumed to be service-connected when manifested in an herbicide-exposed Veteran; this addition became effective on August 31, 2010 and is codified at 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  The regulation governing effective dates for awards for disability or death caused by a condition presumptively associated with herbicide exposure is codified at 38 C.F.R. § 3.816.]

The Board acknowledges the appellant's contentions, but is bound by law to adhere to VA statutes and regulations.  The appellant fails to meet the definition of a "surviving spouse" for VA purposes because the evidence clearly and unequivocally establishes that, following the Veteran's death in May 1998, the appellant remarried in June 2000 at the age of 51 (i.e., prior to age 57) is still married to her second husband.  There is no evidence to the contrary, and the appellant has not contended otherwise.  Furthermore, because she did not file any claim for DIC benefits prior to her remarriage or at any time prior to the filing of her current claim in April 2010, she would not be entitled to DIC at any time.

The criteria for recognition as the surviving spouse of the Veteran, for purposes of establishing entitlement to DIC, have not been met, and the claim must be denied.


ORDER

The appellant has not established status as a claimant and is not recognized as the surviving spouse of the Veteran; entitlement to DIC is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


